DETAILED ACTION

Claims 1-13 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 03-22-2021; 09-13-2021 were considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosamani et al. (US 11153228 B1).

With respect to claim 1, Hosamani teaches identifying both setting information before a setting change of each of network devices arranged in a network and forwarding information before the setting change, (i.e., col. 8, lines 25-46 teaches identifying settings before and after changes; col. 10 last paragraph – col. 11 first paragraph teaches changes in forwarding information or forwarding tables).  Hosamani teaches identifying both setting information after the setting change and the forwarding information after the setting change, (i.e., col. 8, lines 25-46 teaches identifying settings before and after changes; col. 10 last paragraph – col. 11 first paragraph teaches changes in forwarding information or forwarding tables).  Hosamani teaches generating a first model before the setting change and a second model after the setting change by using the setting information before the setting change, the forwarding information before the setting change, the setting information after the setting change, and the forwarding information after the setting change, (i.e., col. 8, lines 25-46 teaches identifying settings before and after changes; col. 10 last paragraph – col. 11 first paragraph teaches changes in forwarding information or forwarding tables).  Hosamani teaches determining influence of the setting change on the network based on a difference between the generated first model and the generated second model, (i.e., col. 5, lines 33-42 teaches comparing the before and after models ).

With respect to claim 2, Hosamani teaches acquiring the setting information before the setting change of each of the network devices; acquiring a setting change procedure including setting change information for each of the network devices, (i.e., col. 8, lines 25-46 teaches identifying settings before and after changes; col. 10 last paragraph – col. 11 first paragraph teaches changes in forwarding information or forwarding tables ).  Hosamani teaches generating the setting information after the setting change based on the setting information before the setting change and the setting change procedure, (i.e., col. 9, lines 10-35 teaches generating lower level settings based on differences between historical model and new model). 

With respect to claim 3, Hosamani teaches obtaining the forwarding information after the setting change by executing simulation using the setting information after the setting change, (i.e., col. 10 last paragraph- col. 11 first paragraph teaches forwarding tables changes based on settings changes).

With respect to claim 4, Hosamani teaches generating flows each of which is a set of packets to be handled in the same manner to be allowed to pass or blocked by each of the network devices, wherein the first model and the second model are generated based on whether or not each of the generated flows passes through each of the network devices, (i.e., col. 5, lines 18-32 teaches packet filtering which is the idea of allowing passing or blocking of data; col. 8, lines 25-46 teaches identifying settings before and after changes; col. 10 last paragraph – col. 11 first paragraph teaches changes in forwarding information or forwarding tables).

With respect to claim 5, Hosamani teaches extracting each of the flows which is changed by the setting change based on the difference and determining the influence on the network based on behaviors of the extracted flow in the first model and the second model, (i.e., col. 9, lines 10-35 teaches generating lower level settings based on differences between historical model and new model).

With respect to claim 6, Hosamani teaches wherein the influence on the network is determined based on whether the flow changed by the setting change includes an existing communication, (i.e., col. 8 last paragraph – col. 9 first paragraph teaches sending or publishing messages already in the system based on the model; also teaches only making the changes that will impact communications; examiner wants to note that it is unclear what the applicant is trying to claim here and a broad interpretation of existing communication is used, no limitations where imported from the specification).

With respect to claim 7, Hosamani teaches wherein when a first setting change and a second setting change are consecutively performed, the first model before the first setting change and the second model after the first setting change are generated, (i.e., ., col. 8, lines 25-46 teaches identifying settings before and after changes; col. 10 last paragraph – col. 11 first paragraph teaches changes in forwarding information or forwarding tables).  Hosamani teaches a first difference between the first model before the first setting change and the second model after the first setting change is obtained, (i.e., col. 5, lines 33-42 teaches comparing the before and after models).  Hosamani teaches the second model after the first setting change is set as the first model before the second setting change, the second model after the second setting change is generated, a second difference between the first model before the second setting change and the second model after the second setting change is obtained, (i.e., col. 8, lines 25-46 teaches identifying settings before and after changes; col. 10 last paragraph – col. 11 first paragraph teaches changes in forwarding information or forwarding tables).  Hosamani teaches and influence of the first setting change and the second setting change on the network is determined based on the first difference and the second difference, (i.e., col. 5, lines 33-42 teaches comparing the before and after models ).

With respect to claim 8, Hosamani teaches wherein each of the network devices includes a passage management device that couples a first network and a second network included in the network to each other and that has a function of allowing a communication from the second network to the first network to pass through the passage management device when the communication meets a predetermined condition, (i.e., col. 1, lines 19-34 teaches network devices include management interfaces; col. 1, lines 35-48 teaches network management devices or element management system elements; col. 6 lines 41-55 teaches multiple network interfaces).  Hosamani teaches the method comprises determining whether or not to allow each passage flow from the second network to the first network among the extracted flows to pass through the passage management device by distinguishing whether the passage flow is a first passage flow as a reply to a request transmitted from the first network or a second passage flow other than the reply, (i.e., col. 8 last paragraph – col. 9 first paragraph teaches sending or publishing messages already in the system based on the model; also teaches only making the changes that will impact communications; col. 3, last paragraph – col. 4 first paragraph teaches firewalls which are known In the art to block certain flows).

With respect to claim 10, Hosamani teaches wherein the passage management device is an address conversion device, (i.e., col. 5, lines 18-32 teaches using NAT; col. 8 teaches devices can include routers which use NAT and routing tables to recognize flows and translate them to the appropriate destinations ).  Hosamani teaches correspondence information for recognizing a post-passage flow in the passage flow to be the same flow as a pre-passage flow in the passage flow is added to the post-passage flow, the pre-passage flow being a flow before passing through the address conversion device, the post-passage flow being a flow after passing through the address conversion device, and it is determined that the first passage flow in which the correspondence information is added to the post-passage flow and to which the arrival information is added is allowed to pass through the address conversion device, (i.e., col. 5, lines 18-32 teaches using NAT; col. 8 teaches devices can include routers which use NAT and routing tables to recognize flows and translate them to the appropriate destinations).

With respect to claim 11, Hosamani teaches wherein the passage management device is a second passage flow blocking device that blocks the second passage flow, and when the passage flow is blocked by the network device, the network device that blocks the passage flow is the second passage flow blocking device and determines that the first passage flow to which the arrival information is added is allowed to pass, (i.e., col. 8 last paragraph – col. 9 first paragraph teaches sending or publishing messages already in the system based on the model; also teaches only making the changes that will impact communications; col. 3, last paragraph – col. 4 first paragraph teaches firewalls which are known In the art to block certain flows).

With respect to claim 12, The limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 13, The limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hosamani et al. (US 11153228 B1) in view of Horn et al. (US 20190132216 A1).

With respect to claim 9, Hosamani discloses the claimed subject matter as discussed above except verifying reachability for the flow responding to the request from a source device in the first network to a destination device in the second network; and when the reachability is recognized, adding arrival information to the first passage flow, and verifying reachability for the first passage flow from the destination device to the source device.  However, Horn teaches verifying reachability for the flow responding to the request from a source device in the first network to a destination device in the second network, (i.e., section 0023 teaches verifying reachability both from source to destination and destination to source ).  Horn teaches when the reachability is recognized, adding arrival information to the first passage flow, and verifying reachability for the first passage flow from the destination device to the source device, (i.e., section 0023 teaches verifying reachability both from source to destination and destination to source) in order to verifying one or more network properties to identify any network issues(abstract).  Therefore, based on Hosamani in view of Horn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Horn to the system of Hosamani in order to verifying one or more network properties to identify any network issues.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447